DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on August 05, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the amended “wherein a first segment of the plurality of segments is a continuous linear segment that extends from the first port to a first junction, a second segment of the plurality of segments is a continuous linear segment that extends from the first junction to a second junction, a third segment of the plurality of segments extends from the second junction towards the first port, and a last segment of the plurality of segments extends from the second port” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informalities: the limitation appears to read “the plurality of segments”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 										As to claim 1, the limitation as interpreted “wherein a first segment (112, 126) of the plurality of segments (150) is a continuous linear segment (112, 126) that extends from the first port (106, 108) to a first junction (132, 144), a second segment (114, 124) of the plurality of segments (150) is a continuous linear segment (114, 124) that extends from the first junction (132, 144) to a second junction (134, 142), a third segment (116, 122) of the plurality of segments (150) extends from the second junction (134, 142) towards the first port (106, 108), and a last segment (126, 112) of the plurality of segments (150) extends from the second port (108, 106)” is not supported by the Specification and Drawings such that the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As clearly seen in FIG. 1 of the Drawings as interpreted, the third segment is closer to the second port and extends to the second port rather than “extends from the second junction toward the first portion”. Specifically, there is no disclosure to have the first segment extend from the first port AND ALSO the third segment extend toward the first port. Further, it is noted that removed limitation from claim 7 clearly recites “a third segment extending from the second junction towards the second port”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,999,404 to Hileman (“Hileman”) in view of U.S. Patent Application Publication No. 2016/0266336 A1 to Oki (“Oki”) and U.S. Patent No. 4,268,850 to Lazarek et al. (“Lazarek”).									As to claim 11, although Hileman discloses a solid state power amplifier, comprising: a cooling plate (32) having a first side configured to mount a plurality of heat generating microelectronic components (18) and a channel (between 54 and 56) disposed within the cooling plate (32) and extending from an inlet (54) to an outlet (56), wherein the inlet (54) and the outlet (56) are disposed on a first sidewall (adjacent 54 and 56) of the cooling plate (32), wherein the channel (between 54 and 56) is configured to circulate a coolant (fluid), wherein the channel (between 54 and 56) includes a plurality of segments (within 32, 70, 72, fluid lines), and wherein the cooling plate (32) includes a recess (74) proximate the first sidewall (adjacent 54 and 56) that includes cutouts (at 40) extending entirely through the cooling plate (32) to accommodate components (40) of the solid state power amplifier (See Fig. 2, Column 2, lines 39-67, Column 3, lines 1-36), Hileman does not further disclose wherein the cooling plate has a thickness of about 15.0 mm to about 45.0 mm and wherein at least one segment of the plurality of segments extends through a sidewall orthogonal to the first sidewall.											However, Oki does disclose wherein the cooling plate (2, 3) has a thickness of about 15.0 mm to about 45.0 mm (See Fig. 1, ¶ 0025).						Further, Lazarek does disclose wherein at least one segment (48) of the plurality of segments (28, 30, 32, 48) extends through a sidewall (37, 38) orthogonal to the first sidewall (adjacent 40 and 43) (See Fig.  2, Fig. 3, Fig. 4, Fig. 5, Fig. 6, Column 2, lines 45-68, Column 3, lines 1-54, Column 4, lines 38-51).							In view of the teachings of Hileman, Oki, and Lazarek, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wagner to have wherein the cooling plate has a thickness of about 15.0 mm to about 45.0 mm and wherein at least one segment of the plurality of segments extends through a sidewall orthogonal to the first sidewall because such a dimension provides sufficient spacing to accommodate microelectronic components and the channel inside thereof, where the dimensions may be further varied relative to the heat generating microelectronic components and the channel (See Hileman and Oki ¶ 0025). Further, the at least one segment provides a desired fluid communication or fluid-flow configuration between the plurality of segments to meet the heat transfer requirements (See Lazarek Column 2, lines 45-57, Column 3, lines 11-54, Column 4, lines 38-51).	
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,999,404 to Hileman (“Hileman”), U.S. Patent Application Publication No. 2016/0266336 A1 to Oki (“Oki”), and U.S. Patent No. 4,268,850 to Lazarek et al. (“Lazarek”) as applied to claim 11 above, and further in view of U.S. Patent Application Publication No. 2020/0053916 A1 to Bonnin et al. (“Bonnin”). The teachings of Hileman, Oki, and Lazarek have been discussed above.				As to claim 12, although Oki discloses dimensions of about 15 cm in a longitudinal direction and about 8 cm in a lateral direction (See ¶ 0025), Hileman, Oki, and Lazarek do not further disclose wherein at least one of: the cooling plate has a width of about 350.0 mm to about 482.0 mm, or the cooling plate has a length of about 300.0 mm to about 700.0 mm.								However, Bonnin does disclose wherein at least one of: the cooling plate has a width of about 350.0 mm to about 482.0 mm, or the cooling plate has a length of about 300.0 mm to about 700.0 mm (See Claim 8).							In view of the teaching of Bonnin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hileman and Oki to have wherein at least one of: the cooling plate has a width of about 350.0 mm to about 482.0 mm, or the cooling plate has a length of about 300.0 mm to about 700.0 mm because the dimensions are varied to accommodate the heat generating microelectronic components and the channel that are arranged inside thereof (See Hileman, Oki, and Bonnin).	
Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,999,404 to Hileman (“Hileman”), U.S. Patent Application Publication No. 2016/0266336 A1 to Oki (“Oki”), and U.S. Patent No. 4,268,850 to Lazarek et al. (“Lazarek”) as applied to claim 11 above, and further in view of U.S. Patent Application Publication No. 2009/0241575 A1 to Jadric et al. (“Jadric”). The teachings of Hileman, Oki, and Lazarek have been discussed above.			As to claim 14, although Hileman discloses wherein the cooling plate (32) includes a first portion (bottom) proximate the first sidewall (adjacent 54 and 56) and a second portion (top) (See Fig. 2), Hileman, Oki, and Lazarek do not further disclose wherein the second portion includes a mounting region having threaded holes configured to mount the plurality of heat generating microelectronic components.			However, Jadric does disclose wherein the second portion (48) includes a mounting region having threaded holes (62, 64) configured to mount the plurality of heat generating microelectronic components (not shown) (See Fig. 4, Fig. 5, ¶ 0024, ¶ 0025, ¶ 0026).													In view of the teaching of Jadric, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hileman to have wherein the second portion includes a mounting region having threaded holes configured to mount the plurality of heat generating microelectronic components because the plurality of heat generating microelectronic components can be cooled formed on the mounting region secured via the threaded holes (See ¶ 0025, ¶ 0026).									As to claim 15, Hileman in view of Lazarek further discloses wherein the channel (between 54 and 56) includes a plurality of segments (within 32, 70, 72, fluid lines) comprising a first segment (to 54) coupled to the inlet (54), a second segment (to 56) coupled to the outlet (56), and a first set of segments (28) that extend parallel to each other between the first segment (to 54/43) and the second segment (to 56/40) in the second portion (top) corresponding with the mounting region, and wherein adjacent segments of the first set of segments (28) are configured to flow the coolant in opposite directions (See Lazarek Fig. 3, Fig. 4, Fig. 5, Fig. 6).
	Further, the applicant also has not established the critical nature of the thickness, width, and length. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. 									It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations in light of design requirements and constraints. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.

Response to Arguments
Applicant's arguments with respect to claims 1 and 11 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record is considered pertinent to Applicants’ disclosure:
Kobayashi et al. (US 2016/0187295 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815